COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00218-CV


DONICE WILLIAMS                                                    APPELLANT

                                       V.

WALTER RAY WILLIAMS                                                 APPELLEE


                                    ----------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 360-551889-14

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Donice Williams attempts to appeal from the trial court’s order

denying her motion for summary judgment.         On July 14, 2015, we notified

appellant of our concern that we lacked jurisdiction over the appeal because the

order did not appear to be final or to be an appealable interlocutory order. See

Tex. R. App. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

      1
      See Tex. R. App. P. 47.4.
2001). We informed her that her appeal was subject to dismissal for want of

jurisdiction unless she or any party desiring to continue the appeal filed with the

court, on or before July 24, 2015, a response showing grounds for continuing the

appeal.   See Tex. R. App. P. 42.3(a), 44.3.       No response has been filed.

Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).



                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: August 20, 2015




                                        2